oe he ‘sy *s on
IN THE UNITED STATES DISTRICT COURT “9 ee a5
‘FOR THE DISTRICT OF MARYLAND . UF fo Sug
2 POL
€ te My by a
KENDRA ROSS, NN “ye AS
. A ~ ?
Plaintiff/Judgment Creditor, NN oo
“ny,
Vv. Misc. Case No. ry.

Related Case in the United States District
Court for the District of Kansas:
Case No. 2:17-cv-02547-DDC-TJ]

ROYALL JENKINS, THE VALUE CREATORS,
INC. t/k/a THE UNITED NATION OF ISLAM,
INC., THE VALUE CREATORS LLC and

THE VALUE CREATORS INC.

Defendants/Judgment Debtors.

KENDRA ROSS,
Plaintiff,

Related Case in the United States District
Court for the District of Kansas
Case No. 19-cv-02091-DDC-TJJ

THE PROMISE KEEPERS, INC., THE
PROMISE KEEPERS 417, INC.

Nm Nee ae ee ee ee ee ee ee ee ee Se ey ee ee ee Le

Defendants.

PLAINTIFF’?S MEMORANDUM IN SUPPORT OF MOTION TO COMPEL NON-
PARTY IRMA DORSEY TO COMPLY WITH SUBPOENA TO TESTIFY AT A
DEPOSITION IN A CIVIL ACTION

Piaintiff/fJudgment Creditor Kendra Ross (‘Plaintiff’), by and through undersigned
counsel, and pursuant to Federal Rules of Civil Procedure 45 and 69, hereby submits this
Memorandum in Support of her Motion to Compel (the “Motion’} Non-Party Irma Dorsey
(“Dorsey”) to comply with Subpoena to Testify at a Deposition in a Civil Action (the “Deposition
| Subpoena”) which was validly issued in relation to a case pending in the United States District

Court for the District of Kansas, Case No. 2:17-cv-02547-DDC-TJJ (the “Action”), and a now
consolidated related action also pending in the District of Kansas, Case No. 19-cv-02091-DDC-
TJJ (the “Related Action”).
| Dorsey has failed to comply with the Deposition Subpoena by failing to appear at the
deposition scheduled for April 3, 2019, failing to assert an adequate excuse, failing to assert
objections, and failing to attempt to quash or modify the Deposition Subpoena. Absent the relief
requested herein, Plaintiff will be unfairly prejudiced in her attempts to locate assets of Royall
Jenkins (“Jenkins”), The Value Creators, Inc. f/k/a The United Nation of Islam, Inc., The Value
Creators, LLC, The Value Creators, Inc. (collectively, “Judgment Debtors”) and The Promise
Keepers, Inc., The Promise Keepers 417 Inc., and The Promise Keepers 417, Inc. (collectively,
“The Promise Keepers”) and collect on the May 23, 2018 judgment in her favor. Accordingly and
as more fully explained below, the Court should grant Plaintiff's Motion.
STATEMENT OF RELEVANT FACTS

A. The Judgment

On May 23, 2018, this Court entered a Final Judgment against Judgment Debtors, awarding
Plaintiff over $7.9 million based on her claims of forced labor, human trafficking, violations of the
Fair Labor Standards Act, violations of various states’ minimum wage laws, violations of the
RICO Act, conversion, unjust enrichment, and negligent and intentional infliction of emotional
distress (the “Judgment”), See ECF No. 40. The Judgment remains unsatisfied despite continued
collection efforts by Plaintiff, see, e.g, ECF Nos. 53, 60, 70, 78, and despite the solvency of
Judgment Debtors recognized by this Court’s Order. See ECF No. 41.

On February 15, 2019, Plaintiff filed a complaint against The Promise Keepers in a related
action in the United States District Court for the District of Kansas, Case No. 19-2091-DDC-TJ]

(“Related Action”), In Plaintiff's Complaint against The Promise Keepers, she alleges that The
_ Promise Keepers are de facto successors of Judgment Debtors, and Judgment Debtors have been
transferring assets to The Promise Keepers with the intent to hinder, delay, and defraud Plaintiff
and her efforts to collect the Judgment. See ECF No. 45. On April 11, 2019, Magistrate Judge
James issued an order consolidating post-judgment discovery in Case No. 17-2547-DDC-TJJ with
pre-trial discovery in Case No. 19-2091-DDC-TJJ. See ECF No. 67.

B. Dorsey

Ms. Dorsey holds a leadership role within the cult. Dorsey is listed as the Registered Agent
for The Promise Keepers 417, and the principal address of the corporation is listed as her home
address. She has also signed and/or attempted to enter various pleadings in the now consolidated
Related Action. See, e.g., ECF Nos. 22, 23, and 25.

Cc. The Subpoena

On March 13, 2019, Plaintiff issued the Deposition Subpoena to Dorsey. See Deposition
Subpoena, attached hereto as Exhibit A. Pursuant to Federal Rule of Civil Procedure 45(a)(4),
counsel for Plaintiff filed Notices of Intent to Serve Subpoenas. See ECF No. 180, The designated
time and place for the deposition was April 3, 2019 at 10:00 am. at McGuireWoods, 500 East
Pratt St, Suite 1000 Baltimore, MD 21202.

On March 13, 2019, a process server served the Deposition Subpoena on Dorsey by serving
it to her husband, George Fox, at Dorsey’s residence. See Affidavit of Service, attached hereto as
Exhibit B. The Deposition Subpoena gave adequate notice to Dorsey of the time and place of the
deposition.

On April 2, 2019, counsel for Plaintiff/Iudgment Creditor received a letter from Dorsey,
dated March 26, 2019 (“March 26th Letter”). See March 26th Letter, attached hereto as Exhibit

-C. The March 26th Letter stated that Ms. Dorsey was unable to appear for the deposition scheduled

tao
for April 3, 2019, but that ‘“[a] later time may be acceptable if at all needed.” See Exhibit C at 1
(emphasis in the original). The letter also generally stated that Dorsey did not have any knowledge
regarding The Promise Keepers and included the statement: “I object to displaying my private
accounts.” See Exhibit C at 1. Counsel for Plaintiff/Judgment Creditor attempted to contact
Dorsey upon receiving the March 26th Letter using two phone numbers obtained through an
Accurint report. The two phone numbers were not in service, and Counsel for Plaintiff/Judgment
Creditor had no other phone numbers and no e-mail address thorough which to contact Ms. Dorsey.
On April 3, 2019, counsel for Plaintiff/Judgment Creditor attended the scheduled deposition. Ms.
Dorsey did not appear. The transcript from the April 3, 2019 scheduled deposition is attached as
Exhibit D. To date, Dorsey has not otherwise responded to the Deposition Subpoena, she has not
requested additional time to comply, she has not served any proper objections, and she has not
moved to quash.
ARGUMENT"

I. Standard on Motion to Compel.

Rule 45 of the Federal RuJes of Civil Procedure authorizes a party to issue subpoenas to a
non-party to compel, inter alia, a party to testify at a deposition. See Fed. R. Civ. P. 45. Rule 45

provides that “[s]erving a subpoena requires delivering a copy to the named person[.]” /d. at (b)(1).

 

' Given the United States District Court for the District of Kansas’ familiarity with this case,
Plaintiff respectfully suggests that it would be appropriate for the Court to transfer the instant
Motion to the United States District Court for the District of Kansas as the issuing court pursuant
to Fed. R. Civ. P. 5(f). Plaintiff filed a similar motion to compel in the Western District of
Missouri, Case No. 4:18-mc-09025-HFS (ECF No, 3), and the Court transferred that motion to
compel back to the District of Kansas (ECF No. 5).

* Counsel for Plaintiff made reasonable efforts to meet and confer with Ms. Dorsey. As explained
above, counsel for Plaintiff attempted to contact Ms. Dorsey with the phone numbers available to
her, and those phone numbers were not in service. Counsel for Plaintiff further attempted to
contact Mr. Ephraim Woods and Mr. Jenkins, also members of the cult. Counsel for Plaintiff also
attended the deposition at the scheduled time and place.

4
If the non-party fails to comply with a subpoena, the serving party may file a motion in the district
where compliance is required for an order compelling compliance, and failure to comply with
a subpoena may be treated as contempt of court. See id. at (g) (“The court for the district where
compliance is required — and also, after a motion is transferred, the issuing court ~ may hold in
contempt a person who, having been served, fails without adequate excuse to obey the subpoena
or an order related to 11).

Moreover, the right to conduct discovery applies both before and after judgment. See Fed.
R. Civ, P. 69. Under Rule 69(a)(2), a judgment creditor, “{i]n aid of the judgment or execution . ..
. May obtain discovery from any person—including the judgment debtor.” Fed. R. Civ. P. 69(a)(2).
The 1970 Amendment to Rule 69 “assures that, in aid of execution on a judgment, all discovery
procedures provided in the rules are available and not just discovery via the taking ofa deposition.”
Fed. R. Civ. P. 69 Advisory Committee’s Note. |

I. Plaintiff Has Been Prejudiced By the Non-Parties’ Noncompliance with the
Subpoenas.

In accordance with the authority set forth above, Dorsey has an obligation to respond to
the Deposition Subpoena. Her non-compliance is an affront to this Court. As set forth above, the
designated place of compliance for the Deposition Subpoena was McGuire Woods, LLP, 500 East
Pratt St, Suite 1000, Baltimore, Maryland 21202. This place of compliance is proper because
Judgment Debtors own businesses and properties in Maryland and Virginia. As such, Dorsey
transacts business within 100 miles of the place of compliance. Dorsey did not object to the place
of compliance. Furthermore, Ms. Dorsey actually received the Subpoena, as evidenced by the
March 26th Letter in which she acknowledged the request to “testify on 4/3/2019.” See Exhibit

Cz
As a result of Dorsey’s disregard of the Subpoena, Plaintiff has been prejudiced in her
efforts to recover on the Judgment in the underlying action. In addition, Plaintiff's attempt to
collect on her almost $8 million judgment have been hindered by the fact that Judgment Debtors
are purposefully transferring assets to The Promise Keepers in order to keep them judgment-proof.
Therefore, a sense of urgency exists for Plaintiff to locate any available assets. Plaintiff has a good
faith belief that the testimony sought via the Deposition Subpoena to Dorsey is reasonably
calculated to lead to the discovery of assets that Plaintiff can use to satisfy her judgment. She is
thus entitled to conduct this discovery. See Laborers’ Dist. Council Pension v. STS General
Contracting, LLC, 206 WL 3226027 at *2 (Case No. RBD-14-3005) (D. Md. 2016) (recognizing
that post-judgment discovery in aid of execution of judgment may be obtained from any person,
including non-party executives of defendant/judgment debtor corporation). Further, Dorsey’s
disregard of the Subpoena and failure to timely file a motion for protection from the Subpoenas,
has caused Judgment Creditor to incur substantial expense — having counsel traveling to
Baltimore and coordinating a court reporter and office space for depositions that could not proceed
due to Dorsey’s contempt. Ultimately, Judgment Creditor has been deprived of deposition
testimony that she intended to use to gain sufficient knowledge of Judgment Debtor’s assets to
advise where and on what to levy execution.

Because Dorsey’s failure to comply with the Deposition Subpoena has substantially
prejudiced Plaintiff's right to obtain discovery regarding the Judgment Debtors’ available assets—
including those which have already been fraudulently transferred—the Motion should be granted.

CONCLUSION
For the reasons set forth herein, Plaintiff respectfully requests that this Court grant her

Motion and order Irma Dorsey to appear for a deposition in Baltimore Maryland at a mutually-
agreed time and place within 14 days of the Court’s entry of the order; grant all other relief

allowed under Rule 45(g); and grant any other such relief as the Court deems just and proper.

Dated: May 22, 2019 Respectfully submitted,

By: 4s/__ Adam T. Simons
Adam T. Simons (Fed. Bar #29357)
McGuire Woods LLP
500 East Pratt Street, Suite 1000
Baltimore, MD 21202-1671
(410) 659-4417
(410) 659-4484
asimons@mcguirewoods.com

Attorney for PlaintiffS
CERTIFICATE OF SERVICE

I certify that on this 22" day of May, 2019, I sent a true copy of this filing to the
defendants at the addresses listed below via first class mail, postage pre-paid:

Royall Jenkins
2141 North 10th Street
Kansas City, Kansas 66104-9998

The Value Creators Inc.

Attn: Griegory Moten, Registered Agent
1121 Quindaro

Kansas City, Kansas 66104

The Value Creators LLC
Attn: Griegory Moten, Registered Agent
1121 Quindaro

_ Kansas City, Kansas 66104

The Value Creators, Inc. f/k/a The United Nation of Islam, Inc.
Attn: Griegory Moten, Registered Agent

1121 Quindaro

Kansas City, Kansas 66104

The Value Creators Inc.
120 SW 10th Ave.
Kansas Secretary of State
Topeka, KS 66612

The Value Creators LLC
120 SW 10th Ave.

Kansas Secretary of State
Topeka, KS 66612

The Value Creators, Inc. f/k/a The United Nation of Islam, Inc.
120 SW 10th Ave.

Kansas Secretary of State

Topeka, KS 66612

The Promise Keepers, Inc.
1121 Quindaro Blvd.
Kansas City, Kansas 66104
The Promise Keepers, Inc.
Attn: Ephraim Woods
2111 .N. 10th Street
Kansas City, Kansas 66104

The Promise Keepers 417 Inc.

Attn: Irma Dorsey
3428 Ravenwood Ave.
. Baltimore, MD 21213

Dated: May 22, 2019

/s/ Adan T. Simons

 

Adam T. Simons
